Title: To James Madison from Joseph Jones, [ca. April–July 1803]
From: Jones, Joseph
To: Madison, James


[ca. April–July 1803]
Monroes plan when we parted was to concert with James Maury the business of accepting and paying such draughts as I shod. have occasion to make on him for setling his affairs here—this course I conceived would be the most for his int. in point of exchange and attended with less difficulty in negociating bills. He was I think to furnish Maury by draughts on Amsterdam or in such other way as might be convenient to them—of this arrangemt. he was to inform me but having no communication from him as yet—I wish to know and will thank you to inquire wher. money can be got for a bill or bills on him at Paris—suppose about £200 As it will take about that sum to enable me to compleat the first paymt. in Cash (£1500) besides the payment in bonds to Pendleton of nearly this sum—the bonds I can furnish and can make out the other with Monroes aid of £200 Ster. I mean not to take this step if to be avoided but wish to be prepared in event shod. I not hear from him.
